Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 1 of 16




                    EXHIBIT B
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 2 of 16


                                                                       Page 1
 1

 2    SUPREME COURT OF THE STATE OF NEW YORK
 3    COUNTY OF NEW YORK
 4

 5     ----------------------------------------x
 6     SM KIDS, LLC, a Delaware limited liability
       company, as successor-in-interest to STELOR
 7     PRODUCTIONS, LLC,
                                               Plaintiff,
 8

 9                   -against-
10     GOOGLE LLC, a Delaware limited liability
       company; ALPHABET INC., a Delaware
11     corporation; XXVI HOLDINGS INC., a
       Delaware corporation; and JOHN AND/OR
12     JANE DOES 1-100, Inclusive,
13                                             Defendants.
14

15           VIDEOTAPED DEPOSITION OF STEPHEN J. GARCHIK
16                New York, New York
17                Thursday, August 2, 2018
18

19

20     Reported by:
21     Amy A. Rivera, CSR, RPR, CLR
22     JOB NO. 145577
23

24

25


                   TSG Reporting - Worldwide     877-702-9580
      Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 3 of 16

                                               Page 2                                                   Page 3
 1                                                           1
 2                    August 2, 2018                         2    A P P E A R A N C E S:
 3                    10:09 a.m.                             3    DAVIS WRIGHT TREMAINE
 4                                                           4    Attorneys for Plaintiffs
 5             Videotaped deposition of STEPHEN J.           5       1251 Avenue of the Americas
 6   GARCHIK held at the office of COOLEY LLP, The Grace     6       New York, New York 10020
 7   Building, 1114 Avenue of the Americas, New York, New    7    BY: JOHN MAGLIERY, ESQ.
 8   York, pursuant to Notice, before Amy A. Rivera,         8       L. DANIELLE TOALTOAN, ESQ.
 9   Certified Shorthand Reporter, Registered                9
10   Professional Reporter, Certified LiveNote Reporter,    10    COOLEY
11   and a Notary Public of the States of New York, New     11    Attorneys for Defendants
12   Jersey and Delaware.                                   12       The Grace Building
13                                                          13       1114 Avenue of the Americas
14                                                          14       New York, New York 10036
15                                                          15    BY: IAN SHAPIRO, ESQ.
16                                                          16       KEVIN MEAD, ESQ.
17                                                          17       BRENDAN HUGHES, ESQ.
18                                                          18
19                                                          19    A L S O P R E S E N T:
20                                                          20      Matthew Smith, Legal Video Specialist
21                                                          21
22                                                          22
23                                                          23
24                                                          24
25                                                          25


                                               Page 4                                                   Page 5
 1           STEPHEN J. GARCHIK                              1               STEPHEN J. GARCHIK
 2        VIDEOGRAPHER: This begins media                    2   S T E P H E N J. G A R C H I K, having been
 3    labeled No. 1 of the video-recorded                    3   duly sworn, testified as follows:
 4    deposition of Stephen Garchik, in the matter           4           MR. MAGLIERY: Madam Reporter, have
 5    of SM Kids, LLC v. Google, LLC, et al., for            5       you entered any of the pro forma
 6    the Supreme Court of the State of New York,            6       stipulations into the record?
 7    County of New York.                                    7           COURT REPORTER: Not yet.
 8        This deposition is being held at 1114              8           MR. MAGLIERY: Thank you.
 9    Avenue of the Americas in New York, New                9           MR. SHAPIRO: Which pro forma
10    York, on August the 2nd, 2018, at                     10       stipulations did you have in mind?
11    approximately 10:09 a.m.                              11           MR. MAGLIERY: If there's none, then I
12        My name is Matthew Smith for TSG                  12       don't -- I just want to know if they've been
13    Reporting, Incorporated. I'm the legal                13       entered.
14    video specialist.                                     14           MR. SHAPIRO: Oh, I see. Yeah.
15        The court reporter is Amy Rivera in               15   EXAMINATION
16    association with TSG Reporting.                       16    BY MR. SHAPIRO:
17        Will counsel please introduce yourself            17       Q. Mr. Garchik, you understand that
18    for the record.                                       18   you're under oath this morning?
19        MR. SHAPIRO: Ian Shapiro, Kevin Mead,             19       A. Yes.
20    and Brendan Hughes for the defendants.                20       Q. Have you had your deposition taken
21        MR. MAGLIERY: And it's John Magliery              21   before?
22    and Danielle Toaltoan for the plaintiff.              22       A. Yes.
23        VIDEOGRAPHER: Thank you.                          23       Q. Okay. And you understand that
24        Will the court reporter -- court                  24   although you can take breaks throughout the day,
25    reporter please swear in the witness.                 25   you can't take a break while a question is pending



                                                                                                                 2
                           TSG Reporting - Worldwide                877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 4 of 16

                                           Page 14                                                  Page 15
 1              STEPHEN J. GARCHIK                        1              STEPHEN J. GARCHIK
 2   for the GOOGLES business?                            2       A. It just prepared the sources and uses.
 3       A. I got what I would call a sources and         3       Q. Okay. Did -- did SJM Partners prepare
 4   uses statement than a general ledger, but it's       4   a balance sheet for the GOOGLES business?
 5   like a general ledger.                               5           MR. MAGLIERY: Objection.
 6       Q. What information did the sources and          6       A. It just prepared the sources and uses.
 7   uses statement contain?                              7       Q. Okay. And would the sources and uses
 8       A. It showed how much money was spent in         8   document be prepared annually, or less regularly
 9   the period it was reporting, and then who will --    9   than that?
10   what bills were paid and to who --                  10       A. It -- it -- well, it was prepared
11       Q. Okay?                                        11   annually, yes.
12       A. -- the amount.                               12       Q. Okay. And you said it was prepared by
13       Q. That sounds like uses.                       13   the SJM Partners' accounting staff. Is that
14           What about sources?                         14   right?
15       A. The sources were the money that I was        15       A. Yes, sir.
16   contributing.                                       16       Q. And was any office space of SJM
17       Q. Okay. And you were contributing the          17   Partners allocated to the GOOGLES business?
18   money personally or SJM was contributing the        18           MR. MAGLIERY: Objection.
19   money?                                              19       A. Well, the people that worked on SJM
20       A. In -- in the period of time when SJM         20   business that were also asked to work on the
21   was the owner, SJM was contributing the money.      21   GOOGLES business --
22       Q. Okay. And did SJM Partners prepare a         22       Q. Right, fair enough.
23   profit and loss statement for the GOOGLES           23       A. -- obviously were.
24   business?                                           24       Q. And that would be Tammy and the
25           MR. MAGLIERY: Objection.                    25   accounting people?

                                           Page 16                                                  Page 17
 1               STEPHEN J. GARCHIK                       1              STEPHEN J. GARCHIK
 2       A. Tammy and the accounting people.              2           MR. MAGLIERY: Objection.
 3       Q. Were there any -- did you store               3       A. I'm not sure.
 4   records of the GOOGLES business at SJM Partners?     4       Q. Okay. What's your best recollection?
 5       A. We did.                                       5       A. Well, my best recollection would be
 6       Q. And where were they stored, in -- in          6   whatever the assignment agreement said --
 7   Reston, Virginia or in Florida?                      7       Q. Okay.
 8           MR. MAGLIERY: Object to form.                8       A. -- that it occurred.
 9       A. Well, depends when you're asking.             9       Q. I can represent to you, and then I'll
10       Q. In or around 2013, when the assets           10   show it to you later in the day, that it was
11   were transferred.                                   11   January 1st, 2013.
12       A. They -- they were stored in three            12       A. Okay.
13   places. Obviously -- maybe four -- computers,       13       Q. And in -- and when did SJM Partners
14   people's computers, in the Reston office, in Iron   14   stop being an owner of the GOOGLES business?
15   Mountain Storage, you know, offsite, and then the   15       A. When did it stop?
16   records I had were stored in Florida.               16       Q. Yeah.
17       Q. In your office in Florida --                 17       A. When we transferred it to SM Kids.
18       A. In my office in Florida.                     18       Q. Okay. So earlier this year?
19       Q. -- or in your home? Okay.                    19       A. Earlier this year.
20       A. Yeah, in my office.                          20       Q. Earlier this year, right.
21       Q. And -- and -- and we'll come to this         21           And was SJM Partners the sole owner of
22   later, but just so that the record is clear, your   22   the GOOGLES business during that roughly four-year
23   recollection is that SJM Partners became the --     23   period?
24   became the owner of the GOOGLES business in or      24       A. Yes.
25   around early 2013, is that about right?             25       Q. Okay. So '13, '14, '15, '16, '17,



                                                                                                              5
                          TSG Reporting - Worldwide              877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 5 of 16

                                           Page 18                                                 Page 19
 1              STEPHEN J. GARCHIK                        1               STEPHEN J. GARCHIK
 2   roughly a five-year period?                          2        A. I believe more than $500.
 3       A. Yes, five years.                              3            MR. MAGLIERY: I'll admonish the
 4       Q. Okay. And during that five-year               4        witness that you are under oath and you
 5   period when SJ Partners was the sole owner of the    5        should not speculate about your answers. If
 6   GOOGLES business, did -- did the business            6        you don't know, you don't know.
 7   contribute any income to SJM Partners' bottom        7            THE WITNESS: Okay.
 8   line?                                                8        Q. Do you want to change your answer or
 9           MR. MAGLIERY: Objection.                     9   you're confident that it was more than $500?
10       A. Net income? To the bottom line?              10        A. I -- it's just easier to say I
11       Q. Let's start there, net income.               11   don't -- I don't know.
12       A. No.                                          12        Q. Okay. But are you -- and -- and just
13       Q. Okay. What about revenue -- gross            13   in light of John's admonition, are you confident
14   revenue?                                            14   that it's more than $100?
15       A. We had some revenue during that period       15        A. Yes.
16   of time.                                            16        Q. Okay. And what was the source of that
17       Q. How much?                                    17   revenue?
18       A. I don't recall.                              18        A. We sold t-shirts, hats, I guess --
19       Q. Roughly?                                     19        Q. Go ahead. Sorry. T-shirts, hats?
20       A. I'm sorry. I don't recall.                   20        A. We sold copies of the book, "The
21       Q. More than $1,000?                            21   Googles From Goo."
22       A. I'm not sure.                                22            Those are the ones I recall.
23       Q. More than $100?                              23        Q. Okay. And how many copies of the book
24       A. Definitely more than $100.                   24   were sold?
25       Q. More than $500?                              25        A. I don't recall.

                                           Page 20                                                 Page 21
 1             STEPHEN J. GARCHIK                         1              STEPHEN J. GARCHIK
 2       Q.  Was it more than five?                       2   book to?
 3       A.  I don't recall.                              3       A. I do not.
 4       Q.  Was it more than one?                        4       Q. Do you know how he sold them? Did he
 5       A.  I don't recall.                              5   put them on Amazon or did he sell them through a
 6       Q.  Do you recall anyone who bought the          6   network of people that he knew?
 7   book?                                                7           Or do you -- do you know how he sold
 8       A. I didn't sell the books. The books            8   the book, through what distribution method?
 9   were sold by Matt Mazer.                             9           MR. MAGLIERY: Objection.
10       Q. Who provided him with the books to           10       A. I don't know through what distribution
11   sell?                                               11   method he sold them.
12       A. We gave him the book to sell.                12       Q. Do you know how much he charged for
13       Q. How many books did you give him -- how       13   the book?
14   many copies of the book did you give him to sell?   14       A. I don't remember.
15          MR. MAGLIERY: Objection.                     15       Q. Do you know whether he was entitled to
16       A. I don't recall.                              16   a commission on the book or a markup?
17       Q. Was it more than one?                        17           MR. MAGLIERY: Objection.
18       A. We gave him one book that he could           18       A. The arrangement we had with him is he
19   make copies of to sell, as I recall. So he could    19   wasn't.
20   make as many as he needed.                          20       Q. Okay.
21       Q. I see.                                       21           Okay. So that's -- that's the book.
22          But you don't know whether he sold one       22           Would SJM Partners' records reflect
23   book or more than one book?                         23   how many books were sold?
24       A. I don't recall.                              24       A. It would reflect any receipts that
25       Q. And you don't know anyone he sold the        25   came in, but I don't know, unless it knew what it



                                                                                                             6
                         TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 6 of 16

                                           Page 22                                                   Page 23
 1              STEPHEN J. GARCHIK                         1              STEPHEN J. GARCHIK
 2   was sold for, if it would know how many books were    2   GOOGLES T-shirts?
 3   sold.                                                 3       A. Any -- any product she has --
 4       Q. But would there be receipts associated         4       Q. Okay.
 5   with the book sales or they would just be             5       A. -- goes to charity.
 6   receipts?                                             6       Q. Okay. And does all of the profit go
 7       A. Receipts.                                      7   to charity or a portion of the profits go to
 8       Q. So they wouldn't designate the                 8   charity?
 9   receipts as resulting from the book sales?            9            MR. MAGLIERY: Objection.
10       A. I'm not sure.                                 10       A. Well, a percentage of the sales price
11       Q. Okay. And the -- the T-shirts, you            11   goes to charity.
12   talked about T-shirts, those are the T-shirts sold   12       Q. Okay.
13   on the Peace Love Solve website?                     13       A. That's how it's set up.
14       A. Yes, sir.                                     14       Q. Okay. And the -- the -- and when
15       Q. And -- and Peace Love Solve is your           15   did -- when did Peace Love Solve start selling
16   wife's apparel company, correct?                     16   GOOGLES T-shirts?
17       A. Yes.                                          17       A. I think it was 2017.
18       Q. And that's a private for-profit               18       Q. Okay. And that was after Bungalow
19   company that gives some of the proceeds to Autism    19   created the -- the new logo?
20   Speaks and other philanthropies. Is that right?      20            MR. MAGLIERY: Objection.
21                                                        21       Q. Let me ask you an easier question:
             MR. MAGLIERY: Objection.
22                                                        22   Who designed the T-shirts?
         A. It's a private company, and a
23                                                        23       A. My wife ultimately designed the
     percentage of everything she sells goes to
24                                                        24   t-shirts.
     charity.
25                                                        25       Q. Who designed the graphic that's
         Q. Right, not just the T-shirt -- the

                                           Page 24                                                   Page 25
 1              STEPHEN J. GARCHIK                         1               STEPHEN J. GARCHIK
 2   imprinted on the T-shirt.                             2   referring to, are those hats also sold on the
 3       A. On some of them, she used the logo             3   Peace Love Solve website?
 4   that Bungalow did, and on others, she didn't.         4       A. Yes, sir.
 5       Q. She designed it herself?                       5       Q. Okay. And do those have a -- a
 6       A. She designed it herself.                       6   GOOGLES logo on them?
 7       Q. And -- and the revenue from the sale           7       A. Some do.
 8   of the T-shirts on the Peace Love Solve website,      8       Q. Okay. And the ones that do, is that
 9   do those revenues belong to Peace Love Solve?         9   logo the logo that was designed by Bungalow or was
10           MR. MAGLIERY: Objection.                     10   that designed by your wife?
11       A. The revenues -- repeat the question?          11       A. If the hat has the logo that was
12   I'm sorry.                                           12   designed by Bungalow, then it's a -- it was a
13       Q. The revenues collected from the sale          13   Bungalow-designed hat.
14   of the GOOGLES T-shirts on the Peace Love Solve      14       Q. Okay.
15   website, are those revenues of Peace Love Solve?     15       A. If it has -- one that's designed
16           MR. MAGLIERY: Objection.                     16   different than the Bungalow logo, then it's a logo
17       A. Peace Love Solve for tax purposes             17   designed by my wife.
18   books revenue for any shirt that it sells.           18       Q. And -- and I think you said that you
19       Q. And pays taxes on that revenue? Pays          19   started selling the T-shirts in 2017?
20   sales tax?                                           20           Did you say when in 2017?
21       A. It pays sales tax.                            21       A. I did not.
22       Q. And then that revenue is deposited in         22       Q. Okay. Roughly when in 2017?
23   Peace Love Solve's bank account?                     23       A. I don't recall.
24       A. That's correct.                               24       Q. Early or late or --
25       Q. Okay. And the hats that you were              25       A. I'm sorry. I don't recall.



                                                                                                               7
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 7 of 16

                                           Page 26                                                    Page 27
 1               STEPHEN J. GARCHIK                        1                STEPHEN J. GARCHIK
 2       Q. That's okay.                                   2       A. I don't know.
 3           And is the same true of the hats,             3       Q. What percentage of the sale proceeds
 4   sometime in 2017?                                     4   that Peace Love Solve collects on the sale of the
 5       A. Yes, sir.                                      5   t-shirts and the hats is the GOOGLES business
 6       Q. And in both cases, is it when the              6   entitled to?
 7   items began appearing on the Peace Love Solve         7            MR. MAGLIERY: Objection.
 8   website?                                              8       A. Well, it's entitled to -- if the shirt
 9           MR. MAGLIERY: Objection.                      9   sales price, after giving away the portion to
10       A. Well, to the extent they were sold off        10   charity, exceeded the cost so that there was any
11   the website, then they were sold once they           11   money left over, then I don't recall what the deal
12   appeared on the website. But they could have been    12   is between Peace Love Solve and SM Kids.
13   sold prior to that --                                13       Q. Is there an agreement that defines the
14       Q. Okay.                                         14   economic relationship between SM Kids and Peace
15       A. -- before putting them up other               15   Love Solve?
16   website.                                             16       A. You mean written agreement?
17       Q. Okay. Let me -- with -- with respect          17       Q. Yes.
18   to the money that Peace Love Solve collects from     18       A. No.
19   the sale of the T-shirt and the hats and pays        19       Q. Was there a written agreement between
20   sales tax on, has any of that money been remitted    20   SJM and Peace Love Solve that defined the economic
21   to the GOOGLES business?                             21   relationship in connection with the sale of the
22       A. I don't know.                                 22   t-shirts or the hat?
23       Q. Well, has Peace Love Solve written any        23       A. No.
24   checks to the GOOGLES business?                      24       Q. Is there an oral agreement governing
25           MR. MAGLIERY: Objection.                     25   the sale of the T-shirts and hats between Peace

                                           Page 28                                                    Page 29
 1               STEPHEN J. GARCHIK                        1                STEPHEN J. GARCHIK
 2   Love Solve and either SJM Partners or SM Kids?        2   remitted to SJM for the sale of the books, do you?
 3       A. There's -- there's an understanding.           3        A. I do not.
 4       Q. And what is the understanding?                 4        Q. Okay. And we went down this road when
 5       A. That SM Kids would get whatever the            5   we were talking about how much gross revenue SJM
 6   net was left after the sale of the shirt.             6   Partners had earned from the GOOGLES business, and
 7       Q. Okay. After the allocation to                  7   I think you weren't sure whether it was more or
 8   charity --                                            8   less than $500, but you thought it was more than
 9       A. Charity.                                       9   $100, correct?
10       Q. -- and over the cost?                         10           MR. MAGLIERY: Objection.
11       A. If anything.                                  11        A. I -- I said it was more than $100.
12       Q. If anything.                                  12        Q. Right. And when I asked you about
13           And do you know whether there is a           13   500, you weren't sure, correct?
14   margin on those sales?                               14        A. I didn't recall.
15       A. I don't --                                    15        Q. Okay. So with respect to the revenue
16       Q. After the cost --                             16   that SJM Partners earned from the GOOGLES
17       A. I don't know if there is a margin on          17   business, it -- am I correct that it would have
18   those sales.                                         18   only come from the book because you don't recall
19       Q. And you don't know whether any money's        19   any monies being remitted for the t-shirts or the
20   ever been remitted either to SJM or to SM Kids for   20   hats?
21   the sale of those T-shirts and hats?                 21           MR. MAGLIERY: Objection.
22       A. I don't recall.                               22           He said he didn't recall it. He
23       Q. Okay. And -- and -- and with respect          23        didn't say it didn't happen.
24   to the books, you don't know how much Matt Mazer     24        Q. Well, let me: What -- what did you --
25   every admitted either -- well, how much Matt Mazer   25   when we talked about the source of that revenue,



                                                                                                                8
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 8 of 16

                                            Page 30                                                  Page 31
 1              STEPHEN J. GARCHIK                         1               STEPHEN J. GARCHIK
 2   we talked about the T-shirts, hats, and copies of     2       A. Well, we had a signed contract. So
 3   the book.                                             3   however long the contract lasted is how long the
 4           Now that we've walked through each of         4   working relationship lasted.
 5   those categories, is it your belief that any money    5       Q. Okay. Okay. And we'll look at that.
 6   that came into SJM Partners would have come from      6           And what -- what I really just wanted
 7   Matt Mazer's sale of the book?                        7   to establish is that to the extent that he sold
 8           MR. MAGLIERY: Objection.                      8   books and collected revenue from the sale of those
 9       A. Well, it's my -- it's my belief that           9   books, that would have been during the period he
10   the money from the sale of the book that came --     10   was under contract?
11   came to SJM Partners came to SJM Partners.           11           MR. MAGLIERY: Objection.
12       Q. Right.                                        12       A. Well, he was -- one of his
13       A. And I said I didn't recall if any             13   responsibilities during the period of the contract
14   money from the other sources came in or not.         14   was to sell the book.
15       Q. Okay. And you worked with Matt Mazer          15       Q. Okay. And your recollection is to the
16   for about a year, correct?                           16   extent that there were any revenues from the sale
17       A. Yes.                                          17   of the book, it would have been during that
18       Q. At a certain point, you parted ways           18   period?
19   with Matt Mazer in early 2014, correct?              19       A. At least during that period.
20       A. I don't remember if it was early 2014         20       Q. Well, when else would it have been?
21   or end of '13, but we did part ways.                 21       A. Well, we -- we had a relationship that
22       Q. And -- and -- and your working                22   started -- I met him before we signed the
23   relationship with him lasted about a year. Is        23   contract.
24   that correct?                                        24       Q. And you arranged for him to sell the
25           MR. MAGLIERY: Objection.                     25   book before you signed the contract?

                                            Page 32                                                  Page 33
 1               STEPHEN J. GARCHIK                        1               STEPHEN J. GARCHIK
 2       A. I -- he made recommendations prior to          2           But just do you have a recollection of
 3   us signing the contract that included those kinds     3   the sort of magnitude of the expenses in the
 4   of tasks. So if he had chosen to start before,        4   aggregate for that five-year period and how much
 5   then -- and any revenue that was generated before,    5   you spent on the business or how much SJM Partners
 6   we would have gotten it before.                       6   spent on the business?
 7       Q. Do you have any records of how many            7           MR. MAGLIERY: Objection.
 8   books he sold?                                        8        A. I'm not sure what a "magnitude" is,
 9            MR. MAGLIERY: Objection.                     9   but...
10       A. I don't know.                                 10        Q. Like did you spend a hundred thousand
11       Q. And with respect to SJM Partners,             11   dollars, a million dollars, two or three hundred
12   we've talked about the gross revenue from the        12   thousand?
13   GOOGLES business.                                    13        A. I don't remember. But we have the
14            During the five-year period when SJM        14   papers here. We can check.
15   Partners owned the GOOGLES business, what -- what    15        Q. Do you have any understanding as you
16   was the sum of its expenditures for the business?    16   sit here today how much SJM Partners spent on the
17            MR. MAGLIERY: Objection.                    17   business during that five-year period?
18       A. I don't remember offhand, though I            18        A. Well, I -- I know what we spent --
19   think we were asked to produce some documents that   19   roughly what we spent for Matt. That was during
20   provided that information.                           20   that period.
21       Q. Okay. So we'll look at that later --          21        Q. That was about 70,000?
22   the -- the Stephen Garchik 2012 expenses, 2013       22        A. 70,000 plus or minus.
23   expenses?                                            23        Q. Okay.
24       A. It was broken out by year, I believe.         24        A. I know we -- we put out some
25       Q. Okay. We'll look at that.                     25   advertisements to find joint venture partners.



                                                                                                                9
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 9 of 16

                                           Page 34                                                   Page 35
 1               STEPHEN J. GARCHIK                        1              STEPHEN J. GARCHIK
 2   And that was $30,000.                                 2       Q. Okay.
 3           I know we began the relationship with         3       A. -- related to that would be included.
 4   Bungalow. That was to be roughly another 100-plus     4       Q. Got it, that's helpful.
 5   thousand dollars. I know there were legal -- some     5           And just briefly with respect to SM
 6   legal fees in there and other miscellaneous           6   Kids, how much revenue has SM Kids earned from the
 7   expenses. So I don't know what that all adds up       7   GOOGLES business since its formation earlier this
 8   to, but at a minimum, it that was amount of money.    8   year?
 9       Q. Those would be the -- made the                 9           MR. MAGLIERY: Objection.
10   material categories?                                 10       A. I don't -- I don't recall.
11           MR. MAGLIERY: Objection.                     11           MR. MAGLIERY: Objection.
12       A. The ones I remember.                          12       Q. More than a hundred dollars?
13       Q. Okay. And the legal expenses would be         13       A. I honestly don't recall.
14   in those financial documents that you produced?      14       Q. More than $10?
15   Those expenditure reports?                           15       A. I don't recall.
16           MR. MAGLIERY: Objection.                     16       Q. And what has SM Kids' expenditures
17           You don't have to testify about the          17   been since its formation earlier this year?
18       document if you don't remember it.               18           MR. MAGLIERY: Objection.
19       Q. You remember that you produced                19       A. You're asking me by category? By
20   documents to your lawyers that reflect how much      20   dollar amount?
21   you spent other business in a given year?            21       Q. No, dollar amount. Dollar amount.
22       A. Yes.                                          22       A. Well, I don't remember the amounts.
23       Q. And the legal expenses would be               23       Q. Just roughly how much has SM Kids
24   included in there?                                   24   spent on the business since February of this year
25       A. Any expense --                                25   when it was formed?

                                           Page 36                                                   Page 37
 1               STEPHEN J. GARCHIK                        1              STEPHEN J. GARCHIK
 2       A. Was that one of the documents we               2   understanding between SM Kids and Peace Love
 3   provided?                                             3   Solve, correct?
 4       Q. I'm not remembering anything.                  4           MR. MAGLIERY: Objection.
 5       A. Then I'd have to check.                        5       A. I -- I don't know if there was any or
 6       Q. Do you know whether SM Kids has had            6   not any.
 7   even a dollar of revenue this year?                   7       Q. And when you refer to that
 8       A. I know we've sold hats and shirts this         8   understanding between either SJM or SM Kids and
 9   year.                                                 9   Peace Love Solve, you're really referring to an
10       Q. On the Peace Love Solve website?              10   understanding between you and your wife, correct?
11       A. On the Peace Love Solve website.              11           MR. MAGLIERY: Objection.
12       Q. But you don't know whether any money          12       A. My wife controls Peace Love Solve, so
13   has been remitted by the Peace Love Solve website?   13   she and I would talk about it. She and I would be
14       A. I don't know if it has and I don't            14   the ones to talk about it.
15   know, you know, what schedule it follows to do       15       Q. And this understanding that you're
16   that.                                                16   describing, is that an understanding that arises
17       Q. And you don't know whether there's any        17   from an explicit conversation or it's just an
18   profit on the sales on the Peace Love Solve          18   understanding that you think exists, but there may
19   website?                                             19   or may not have been a conversation about it?
20       A. I don't know if the cost of the shirt         20           MR. MAGLIERY: Objection.
21   was less or more than the sales price of the         21       Q. Let me put it this way: Was there a
22   shirt.                                               22   conversation about that understanding?
23       Q. Right, right.                                 23       A. There was a conversation about the
24           So -- so you don't know whether there        24   understanding.
25   was any profit to be remitted pursuant to that       25       Q. And when was that conversation?



                                                                                                             10
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 10 of 16

                                         Page 82                                                  Page 83
 1               STEPHEN J. GARCHIK                     1                STEPHEN J. GARCHIK
 2   the time of the Stelor bankruptcy?                 2       document 17 and then it has --
 3       A. I really don't.                             3            MR. MAGLIERY: Okay.
 4       Q. Okay. Let me ask you about a specific       4            MR. SHAPIRO: -- subparts, apparently.
 5   piece of information in here.                      5    BY MR. SHAPIRO:
 6            Let me ask you to turn to page -- you     6       Q. So, Mr. Garchik, I wanted to ask you
 7   know what? I'm going to come over and help you     7   specifically about Section 1 on this page, which
 8   find it because I think it will be easier.         8   refers to income from employment or operations of
 9       A. Thank you.                                  9   business.
10       Q. I'm going to ask you about this page       10            And -- and I'm not asking you to
11   here. It says, document 1710, page 1 of 9,        11   interpret this document. I'm going to ask you
12   statement of financial affairs.                   12   what you recall and whether or not you recall
13            MR. MAGLIERY: 1710.                      13   anything different from what's reflected in this
14            MR. SHAPIRO: It's right here.            14   document.
15            MR. MAGLIERY: Page 2 of 9.               15            It says that in 2009, Stelor
16            MR. SHAPIRO: It's this right here.       16   Productions had $625 in revenue as of the date of
17            MR. MAGLIERY: Okay.                      17   this filing.
18            And, Ian, it looks like this is a few    18            Do you see that?
19       filed documents that are put together. Is     19       A. Subscription revenue.
20       that right?                                   20       Q. Right.
21            MR. SHAPIRO: I didn't think so but --    21       A. I see that.
22       because they all say document 17 --           22       Q. Do you have any reason to believe that
23            MR. MAGLIERY: Okay.                      23   Stelor had anything more than $625 in revenue in
24            MR. SHAPIRO: -- slash 10 at the top.     24   that year?
25       Maybe I don't -- yeah. So it's -- it's all    25       A. I don't know.

                                         Page 84                                                  Page 85
 1               STEPHEN J. GARCHIK                     1               STEPHEN J. GARCHIK
 2       Q. And aside from what's written here, do      2       Q. And do you have any understanding as
 3   you independently know what was the source of      3   to the source of that is $634 in revenue?
 4   Stelor Productions' revenue in 2009?               4       A. Other than what it says.
 5       A. I would not.                                5       Q. Other than what it says, do you
 6       Q. Okay. And then we come to 2008, where       6   independently have any understanding of how Stelor
 7   their -- where Stelor Productions has $634 in      7   Productions earned $634 in income in 2008?
 8   revenue.                                           8       A. No.
 9            Do you see that?                          9       Q. Do you have any understanding as to
10       A. Yes, sir.                                  10   which products or services or anything else it
11       Q. And that overlaps with the period of       11   related to?
12   time when you were briefly acting CFO, correct?   12       A. No, I do not.
13       A. I don't believe so.                        13       Q. Okay. And then we come to 2007 which
14       Q. You don't believe that your --             14   that overlaps, in part, with the period in which
15       A. I don't see I was an acting CFO at any     15   you were acting CFO.
16   time in '18.                                      16           Do you have any understanding as to
17       Q. In -- in '08?                              17   the source of that $643 in income?
18       A. '08, excuse me.                            18           MR. MAGLIERY: Objection.
19       Q. Okay. So that the -- the period that       19       A. No, I don't.
20   you were acting CFO would have been entirely in   20       Q. And do you have any basis for
21   2007?                                             21   contending that any of the amounts reflected on
22       A. That's my recollection.                    22   this page for 2007, 2008 and 2009 are inaccurate?
23       Q. Okay. But -- but you were a director       23       A. I have a question. But I don't know
24   for part of 2008, correct?                        24   who I'd get to ask it of.
25       A. I was.                                     25       Q. Well, is it a question -- is it a



                                                                                                           22
                         TSG Reporting - Worldwide             877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 11 of 16

                                          Page 110                                                  Page 111
 1               STEPHEN J. GARCHIK                        1               STEPHEN J. GARCHIK
 2       A. -- to pursue the plan.                         2       assignment, bearing Bates Nos. SMKIDS000220
 3       Q. And when you refer to recouping the            3       through SMKIDS000232 , was marked for
 4   original loan proceeds for the StelPro Investors,     4       identification at this time.)
 5   what -- what amount were you hoping to recoup at      5       Q. What -- what is Defendants' Exhibit 4,
 6   that point in time?                                   6   Mr. Garchik?
 7           MR. MAGLIERY: Objection.                      7       A. One moment. Let me look at it.
 8       Q. What was the hole that you were trying         8       Q. Sure.
 9   to make up?                                           9       A. It's a trademark assignment from
10       A. It says "original loan proceeds."             10   Stelor Productions as assignor to me as trustee
11       Q. Right.                                        11   for all the trademarks listed on Schedule 1.
12       A. So however that amount was.                   12       Q. And then do you see at the page Bates
13       Q. Do you know what it was?                      13   stamped 228 there's a second trademark assignment
14       A. I think you asked me earlier if it was        14   with a separate schedule of trademarks?
15   around $3 million and I said I didn't remember --    15       A. I didn't look at that one. I
16   remember.                                            16   apologize.
17       Q. Okay.                                         17       Q. Okay.
18       A. It's definitely on some piece of paper        18       A. You're correct. There's a second one
19   here.                                                19   from Stelor assignor to me as trustee assignee for
20           MR. SHAPIRO: Okay. Let's take a look         20   a separate Schedule 1. So there are two.
21       at Tab 22.                                       21       Q. Right. So let -- let me ask: Do you
22           We're going to mark as DX-4, a               22   know why this was done in two separate
23       document Bates stamped SMKIDS000220 through      23   assignments, what the difference is between the
24       232.                                             24   marks in the -- in the first assignment and the
25           (Defendants' Exhibit 4, trademark            25   marks in the second assignment? Why it was done

                                          Page 112                                                  Page 113
 1                 STEPHEN J. GARCHIK                      1               STEPHEN J. GARCHIK
 2   that way?                                             2   Investors?
 3       A. No, I don't know why.                          3           MR. MAGLIERY: Objection.
 4       Q. Okay. And were -- were you taking              4           He said StelPro and himself.
 5   these assignments of the trademarks as -- in your     5       A. As trustee.
 6   own name or as a trustee for the StelPro              6       Q. So you were a trustee for yourself --
 7   Investors?                                            7       A. The title to the note said what -- the
 8       A. As trustee for the StelPro Investors           8   lender was Stephen J. Garchik, Trustee, even
 9   and myself, because I had made that one loan in my    9   though I had lent the money.
10   name as trustee.                                     10       Q. I see.
11       Q. Where -- where does it -- it says,            11       A. So on behalf of Stephen J. Garchik,
12   "Stephen J. Garchik, Trustee." It says that this     12   Trustee, and as trustee for the two StelPro
13   is assignment to you as trustee. It doesn't say      13   entities, I was taking title --
14   that it's an assignment to you personally.           14       Q. So --
15             So I'm trying to understand what the       15       A. -- as assignee.
16   basis is for your testimony that this is an          16       Q. So even in the case where you made the
17   assignment to you personally.                        17   loan individually, you were the trustee on that
18             MR. MAGLIERY: Objection.                   18   note?
19             If you know.                               19       A. Yes.
20       A. I don't think I said it was to me             20       Q. I got it.
21   personally, did I?                                   21           And -- okay. And did you then make
22             I don't remember saying that.              22   arrangements to have the trademarks assigned to
23       Q. I misunderstood you then.                     23   StelPro Investors?
24             So you understood that you were taking     24           MR. MAGLIERY: Objection.
25   these trademarks as a trustee for the StelPro        25       Q. Or was it your understanding that as a



                                                                                                              29
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 12 of 16

                                          Page 226                                                Page 227
 1              STEPHEN J. GARCHIK                         1               STEPHEN J. GARCHIK
 2   a different way.                                      2           (Recess.)
 3           I'm counting on Google honoring the           3           VIDEOGRAPHER: The time is 4:15 p.m.
 4   2008 agreement and staying out of the children's      4       We're on the record.
 5   space as the reason to making sure that my            5           MR. SHAPIRO: We'll mark as DX-24 a
 6   business is going to be successful. That's what       6       document stamped SMKIDS -- 21, that's
 7   I'm counting on.                                      7       right -- DX-21, a document marked SMKIDS3092
 8       Q. I -- I have one last question on this          8       through 3094.
 9   topic: When you talk to investors or potential        9           (Defendants' Exhibit 21, agreement,
10   partners about the potential of the googles.com      10       bearing Bates Nos. SMKIDS3092 through
11   website, do you discuss the proximity between the    11       SMKIDS2094, was marked for identification at
12   GOOGLES name and the Google brand?                   12       this time.)
13       A. Well, Bobby Friedman was tasked with          13     BY MR. SHAPIRO:
14   the responsibility to talk to those major            14       Q. But before I ask you about this
15   corporations.                                        15   document, Mr. Garchik, as of late 2013, early
16       Q. And you know that he emphasizes that          16   2014, when you were parting ways with Mr. Mazer,
17   point when he talks to investors and corporations,   17   who owned the googles.com business assets?
18   right?                                               18       A. SJM Partners.
19       A. I don't know what he says to them.            19       Q. Okay. And that includes the
20       Q. You have no idea?                             20   trademark?
21       A. I'm not there.                                21       A. Yes.
22           MR. SHAPIRO: We can take a short             22       Q. Now, if we -- if we turn our attention
23       break and then we'll continue.                   23   to DX-24 -- 21, can you tell me what DX-21 is?
24           VIDEOGRAPHER: The time is 4:00 p.m.          24       A. It's an agreement between Taral
25       We're off the record.                            25   Productions and StelPro Investors, LLC to

                                          Page 228                                                Page 229
 1              STEPHEN J. GARCHIK                         1              STEPHEN J. GARCHIK
 2   recognize Allan Cohen's efforts, previous and         2       Q. I see.
 3   going forward, and capital contributions, previous    3           And in this agreement, you're
 4   and going forward, in helping build the business      4   assigning 50 percent of the GOOGLES IP to Taral,
 5   and explains how, if receipts are received, how       5   right?
 6   they'd be shared and that we would have joint         6       A. I agree to assign, grant, and set over
 7   decision-making with respect to major decisions       7   to Taral an undivided one-half interest in the
 8   that we made going forward.                           8   property. That's what it says.
 9       Q. Now, do you have any explanation as to         9       Q. And Taral is Allan Cohen's company?
10   why the assignment is from StelPro Investors, LLC    10       A. Taral is Allan Cohen's company.
11   rather than SJM Partners?                            11       Q. Okay. And the 50 percent assignment
12           MR. MAGLIERY: Objection.                     12   includes the domain name and the trademarks,
13       A. Well, my -- my explanation is that I          13   correct?
14   didn't do a good job of reading the document when    14       A. It would.
15   it was prepared and should have caught that.         15       Q. Okay. And it did, right?
16       Q. And who is your lawyer when this              16       A. Well, this agreement expired by its
17   document was prepared?                               17   terms.
18       A. I didn't have a lawyer.                       18       Q. It expired after 18 months?
19       Q. Did Allan Cohen have a lawyer?                19       A. Yes --
20       A. Allan Cohen had a lawyer.                     20       Q. Okay.
21       Q. And who was Allan Cohen's lawyer?             21       A. -- so it never happened, but it would
22       A. This Mr. Wyman.                               22   have.
23       Q. Of a Davis, Wright & Tremaine?                23       Q. Well, for the 18 months before it
24       A. Well, back then, it was Wyman &               24   terminated, wasn't it in effect?
25   Isaacs.                                              25           Wasn't -- wasn't this agreement



                                                                                                            58
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 13 of 16

                                          Page 230                                                  Page 231
 1              STEPHEN J. GARCHIK                         1              STEPHEN J. GARCHIK
 2   effective for the 18 months until it terminated?      2       A. Well, it says, I agree to.
 3           MR. MAGLIERY: Objection.                      3       Q. I see.
 4       A. The agreement was effective, I believe         4           So your testimony is that --
 5   you're right, that the agreement would be             5       A. If it said, "As hereby assigns," then
 6   effective until it terminated.                        6   it would be different. But it says, "Hereby
 7       Q. Right. So let me direct your                   7   agrees to assign."
 8   attention to Section 7, and clarify that it           8       Q. I see.
 9   terminates after two years, correct?                  9           And so your belief is that Allan Cohen
10       A. Yes.                                          10   through Taral never became a 50 percent owner of
11       Q. Okay. So for two years, from                  11   the GOOGLES business?
12   February 6, 2014 to February 6, 2016, Allan Cohen    12       A. That is my belief.
13   through Taral Productions owned half of the Google   13       Q. And is that what Allan Cohen believes?
14   IP, correct?                                         14           MR. MAGLIERY: Objection.
15           MR. MAGLIERY: Objection.                     15       A. Well, I don't -- I don't know what he
16       A. Okay. The way paragraph 1 reads,              16   believe.
17   "StelPro hereby agrees to assign and grant over to   17       Q. You've never discussed with him
18   Taral an undivided one-half interest in the          18   whether or not he was a part owner of the business
19   property, including the rights and benefits of       19   for a period of time?
20   StelPro under the settlement agreement." Okay?       20       A. We -- all our discussions have been
21           Saying I agree to do it. I never             21   irrespective of these documents. It's just been
22   formally executed any papers that effectuated        22   working together to make something happen.
23   that.                                                23       Q. Did he ever convey to you during this
24       Q. Doesn't it say you hereby agree to            24   two-year period that he understood himself to be a
25   assign?                                              25   part owner of the GOOGLES mark?

                                          Page 232                                                  Page 233
 1               STEPHEN J. GARCHIK                        1               STEPHEN J. GARCHIK
 2       A. I don't recall.                                2       Q. And did you discuss --
 3       Q. And so explain to me again, is it your         3       A. And --
 4   view that notwithstanding your execution of this      4       Q. -- that with Allan Cohen at the time
 5   agreement, that the -- the assignment of the          5   you entered into this agreement?
 6   50 percent of the GOOGLES IP pursuant to this         6       A. His lawyer drafted this and I signed
 7   agreement would not be effective unless and until     7   it.
 8   you entered into separate agreements assigning        8       Q. And is it your testimony that at the
 9   that IP?                                              9   time you signed this agreement you believed you
10            MR. MAGLIERY: Objection.                    10   were still the 100 percent owner the GOOGLES IP?
11       A. As a businessperson reading this              11       A. Yes, it is my testimony.
12   document, I don't believe it would be effective      12       Q. Okay. And -- and you believed in
13   unless I formally assigned it to him.                13   February of 2014 that before and after signing
14       Q. And what would that formal assignment         14   this document, you remained the 100 percent owner
15   consist of?                                          15   of the GOOGLES IP, including the trademark?
16       A. It would be similar to the assignments        16       A. Yes.
17   that we've looked at earlier today from me to        17       Q. And you've never discussed that one
18   whomever, StelPro to whoever kind of thing.          18   way or another with Allan Cohen?
19       Q. And what's the difference between             19       A. To my knowledge, it's never come up.
20   those formal assignment agreements that we've        20       Q. So what was -- what was in it for
21   looked at throughout the day and this assignment     21   Allan Cohen in this agreement? What was Allan
22   agreement?                                           22   Cohen getting if he wasn't getting 50 percent of
23            MR. MAGLIERY: Objection.                    23   the GOOGLES IP?
24       A. To me, the word "hereby agrees to,"           24       A. Allan was getting the same thing that
25   that's the difference.                               25   he ultimately got in the successive agreements,



                                                                                                             59
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 14 of 16

                                          Page 234                                                  Page 235
 1               STEPHEN J. GARCHIK                        1               STEPHEN J. GARCHIK
 2   which Bungalow got in successive agreements, which    2       Q. Well, earlier, you were talking about
 3   is in return for efforts and capital the right to     3   the fact that he had made contributions before and
 4   enjoy the benefits that come from the business if     4   after this agreement, and so I'm just trying to
 5   and when it was commercially successful.              5   get a sense of how much money he had spent or put
 6        Q. And --                                        6   into the business.
 7        A. A profits interest.                           7       A. I appreciate that, but I don't
 8        Q. -- what had Allan Cohen contributed           8   remember how much.
 9   economically as of the date of this agreement?        9       Q. And paragraph 4 has an allocation of
10            MR. MAGLIERY: Objection.                    10   proceeds which at a certain point entitles you to
11        A. "Economically" to you means money?           11   $3-and-a-half million after each party had
12        Q. Money. How much did he spend on the          12   recouped its expenses, correct?
13   business as of the date of this agreement?           13       A. Yes, sir.
14        A. I don't know.                                14       Q. And am I correct that the
15        Q. And how much did he spend after the          15   $3-and-a-half million roughly corresponds to
16   date of this agreement?                              16   the -- the StelPro loans and the amounts that you
17        A. Going how far out?                           17   had spent in the bankruptcy and thereafter since
18        Q. In the two --                                18   2011, is that how you came up with the
19        A. To today?                                    19   3-and-a-half million?
20        Q. No, in the two years that this               20       A. That was my --
21   agreement was in effect, how much did Allan Cohen    21            MR. MAGLIERY: Objection.
22   spend on the business?                               22            Go ahead.
23        A. All I know is he spent more from the         23       A. I'm sorry. Repeat the question.
24   date of the agreement to the end of it, but I        24       Q. Am I correct that the 3-and-a-half
25   don't know how much total he spent.                  25   million represents the amount of the unrecovered

                                          Page 236                                                  Page 237
 1               STEPHEN J. GARCHIK                        1              STEPHEN J. GARCHIK
 2   loan and the amount that you had spent on the         2   named Jared Lader, correct?
 3   foreclosure and bankruptcy litigation, and then       3       A. Lader
 4   the amounts that you had spent on the GOOGLES         4           MR. MAGLIERY: Objection.
 5   business since 2011, isn't that how you came up       5       Q. Lader.
 6   with the 3-and-a-half million?                        6       A. Excuse me. I didn't.
 7       A. It -- it was an approximation of the           7       Q. Who did that?
 8   original principal of the loans and the funds I       8       A. I assigned 5 percent --
 9   had spent subsequent to that date.                    9       Q. Right. And Allan --
10       Q. And the funds that you had spent              10       A. -- to the business.
11   subsequent on that date would be the funds you       11       Q. -- and Allan Cohen assigned --
12   spent on the litigation and the funds that you had   12       A. Allan Cohen assigned 5 percent.
13   spent on the business since 2011, correct?           13       Q. How did Allan Cohen assign 5 percent
14           MR. MAGLIERY: Objection.                     14   if he actually didn't receive 50 percent?
15       A. Well, it was the fund -- funds I spent        15       A. Well, I don't know. I don't have the
16   on litigation, Matt Mazer, those funds, the ones     16   document in front of me. Did he assign it in the
17   we've talked about previously, any other             17   business or of the profits interest?
18   obligations I had by virtue of the business, any     18           MR. SHAPIRO: Well, why don't we mark
19   taxes that were due by virtue of the business. So    19       Tab 58 as DX-22.
20   anything that I wrote a check for related to the     20           (Defendants' Exhibit 22, document, was
21   business --                                          21       marked for identification at this time.)
22       Q. Okay.                                         22     BY MR. SHAPIRO:
23       A. -- approximately.                             23       Q. I see. So -- so your testimony is
24       Q. Okay. And then you subsequently               24   that Jared Lader was accorded a share of the
25   assigned 10 percent of the GOOGLES IP to someone     25   proceeds, but not an interest in the IP. Is that



                                                                                                              60
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 15 of 16

                                          Page 238                                                  Page 239
 1             STEPHEN J. GARCHIK                          1               STEPHEN J. GARCHIK
 2   right?                                                2   like.
 3           MR. MAGLIERY: Objection to form.              3        Q. Has Jared Lader produced any creative
 4       A. Well, I don't have to testify. The             4   content for the business?
 5   agreement says specifically that paragraph 4C is      5        A. He has -- no, I don't believe he's
 6   hereby deleted and replaced with the following:       6   produced any creative content.
 7   45 percent to Taral, 45 percent to StelPro, and       7        Q. Okay.
 8   10 percent to Jared. And 4C deals with only           8           Just -- just so I have some sense of
 9   proceeds derived from the property --                 9   it, what -- what in your mind is the most
10       Q. Okay.                                         10   important thing Jared Lader has done for the
11       A. -- out of the sale.                           11   business?
12       Q. Got it.                                       12        A. He's -- the most important thing he's
13           And who's Jared Lader?                       13   done?
14       A. Jared Lader is Allan Cohen's                  14        Q. Yeah.
15   right-hand man.                                      15        A. He's cataloged everything that we've
16       Q. Okay. Is he related to him?                   16   sent him to put like on disks and things. So like
17       A. No.                                           17   for Bobby Friedman needed information at Bungalow,
18       Q. And why did Allan -- why did Allan            18   he put it all together. He put all the documents
19   Cohen want to give 10 percent of the proceeds to     19   together. Tammy didn't do it.
20   Jared Lader?                                         20        Q. Okay.
21       A. He -- he asked Jared -- he has asked          21        A. Jared did it.
22   and continues to ask Jared to do all sorts of work   22           So he responded to those requests. He
23   on our collective behalf, research and other         23   helped us put the ads together that we sent out
24   things, related to the website, the business, and    24   looking for the venture partners when we did that.
25   the interactions with Mazer, Bungalow, and the       25   He -- what else did he do? He --

                                          Page 240                                                  Page 241
 1              STEPHEN J. GARCHIK                         1                STEPHEN J. GARCHIK
 2       Q. When did you go out and look for               2       Q. I see.
 3   venture partners?                                     3            Any other reasons?
 4       A. Whenever -- there's an e-mail in there         4       A. That was the primary one.
 5   somewhere showing the ad that we put out in the       5       Q. Okay.
 6   marketplace.                                          6            MR. SHAPIRO: I'm going to mark as
 7       Q. Okay.                                          7       DX-22 -- 23, a screenshot of the GOOGLES
 8       A. But it was before Bobby Friedman.              8       website as of January 2015.
 9       Q. And did you get any interest?                  9            (Defendants' Exhibit 23, screenshot,
10       A. We didn't get any serious interest.           10       was marked for identification at this time.)
11   We got interest.                                     11    BY MR. SHAPIRO:
12           So -- but I mean, he did                     12       Q. Mr. Garchik, DX-23 is the website as
13   recordkeeping, keeping track of stuff, and Allan     13   of January 2015.
14   was fond of him, and Allan came to me with a         14            Do you see that?
15   request and I agreed.                                15       A. Where is that date?
16       Q. And -- and why did none of the venture        16       Q. It's on the top there. It's a little
17   investors ultimately invest in the business?         17   bit hard to read.
18       A. The ones that responded?                      18            Do you see it says January 4, 2015?
19       Q. Yeah.                                         19       A. I need better glasses.
20       A. Most of them were not what you would          20            Is that what it says?
21   consider to be -- they were mom and pops that        21       Q. Yes.
22   responded to the ads. They weren't big entities.     22       A. Okay.
23   They didn't have the means.                          23       Q. Yeah. And do you see that -- that --
24           So they would like to have done it,          24   that -- that at this point in time, you're using
25   but they didn't have the means.                      25   the website to solicit investors and content



                                                                                                             61
                          TSG Reporting - Worldwide               877-702-9580
     Case 1:18-cv-02637-LGS-SDA Document 178-2 Filed 01/27/21 Page 16 of 16

                                          Page 254                                                  Page 255
 1               STEPHEN J. GARCHIK                        1              STEPHEN J. GARCHIK
 2   and services considered to be -- maybe this is        2       Q. What kind of services do you mean?
 3   what you were explaining a moment ago, but how was    3       A. Just his ideas about ad revenue,
 4   producing products and services related to            4   sources of revenue that would come in, where it
 5   soliciting a sale, joint venture or other capital     5   would be on the website, how it would be
 6   infusion?                                             6   solicited.
 7            MR. MAGLIERY: Objection.                     7       Q. I see. And -- and --
 8       A. Anyone soliciting money for a business         8       A. Anything required -- sorry for
 9   has a business plan. And the more detailed the        9   interrupting.
10   plan can be, the easier it is to make a              10       Q. That's okay. Go ahead.
11   determination as to whether it's something an        11       A. I mean, he had a pro forma, okay? He
12   institution would want to invest in or not.          12   had -- so he had to be able to explain this amount
13            So we charged Bobby Friedman with the       13   of revenue is coming from here, and that's what he
14   responsibility to put together sufficient            14   was tasked with doing.
15   material, products and services, sufficient          15       Q. Okay. And -- and he was also tasked
16   material, to ensure that when he went out, that he   16   with creating creative content that would define
17   would get, you know, serious inquiries and           17   the new website, correct?
18   hopefully a successful response.                     18       A. Based on his research of the
19       Q. So you're not talking about a business        19   children's space at that time.
20   plan there, although that may have been part of      20       Q. Okay. And he charged $200,000 to do
21   it. You wanted him to create enough content so       21   this work?
22   that you had something to show to potential          22           MR. MAGLIERY: Objection.
23   investors.                                           23       A. He budgeted roughly $200,000 to put
24       A. Both content and related services that        24   the live-action production together. I don't
25   the website would be responsibility for, yes.        25   recall exactly how much we ended up spending, but

                                          Page 256                                                  Page 257
 1              STEPHEN J. GARCHIK                         1               STEPHEN J. GARCHIK
 2   that was his budget at the time.                      2   negotiated between the parties and this is what
 3       Q. Was it more or less than 200,000?              3   the conclusion was.
 4           MR. MAGLIERY: Objection.                      4        Q. Okay. Understood.
 5       A. Well, it was not exactly $200,000.             5           Section 7 of this agreement says that
 6   That much I remember.                                 6   it terminates after 18 months.
 7       Q. Okay. But was it in that                       7           Do you see that?
 8   neighborhood?                                         8        A. Hold on. That's another page.
 9       A. It was in the neighborhood, but it was         9        Q. Okay.
10   not exactly.                                         10        A. Yes, sir.
11       Q. How much of the 200,000 did you pay?          11        Q. Has this agreement been terminated or
12       A. Half.                                         12   modified?
13       Q. And Allan Cohen paid the other half?          13           MR. MAGLIERY: Objection.
14       A. Taral paid the --                             14        A. You're asking two things or one thing?
15       Q. Taral paid the other half.                    15        Q. No, let me start -- let me start --
16       A. Yes.                                          16   let me start over.
17       Q. And if you look at Section 4, in this         17           Eighteen months have passed since the
18   agreement your -- your separate recoupment has       18   date of this agreement, correct?
19   been reduced from 3 and a half million dollars to    19        A. Yes.
20   a million dollars, do you see that?                  20        Q. What happened to this agreement at the
21       A. Yes, sir, I do.                               21   end of 18 months?
22       Q. Why had your entitlement to additional        22        A. It terminated.
23   recoupment come down so dramatically?                23        Q. Okay. And if you look at the end of
24           MR. MAGLIERY: Objection.                     24   paragraph 7 it says that, "After this agreement
25       A. The terms of this document were               25   terminates, Bungalow's interest shall revert to



                                                                                                              65
                          TSG Reporting - Worldwide               877-702-9580
